778 So.2d 1071 (2001)
Rayfield LANE, Petitioner,
v.
Lydia GARDNER, Clerk, Orange County, Respondent.
No. 5D01-80.
District Court of Appeal of Florida, Fifth District.
March 2, 2001.
Rayfield Lane, Bristol, Pro se.
No Appearance for Respondent.
HARRIS, J.
Petitioner sought mandamus to require the Clerk of Orange County to provide him copies of the information filed against him as well as the judgment and sentence entered against him so that he could apply for clemency. Section 940.04, Florida Statutes, provides a basis for his request.[1] When the documents were not forthcoming, petitioner petitioned for relief from the Chief Judge of the Ninth Circuit. When he received no response to his request from either source, he filed this action for mandamus.
We asked for a response from the respondent which also was not forthcoming.
Because we find that petitioner is entitled to the requested documents,[2] we grant mandamus and direct that the Clerk of Orange County produce certified copies of the information filed against petitioner as well as the judgment and sentence entered *1072 against him within twenty days from the date hereof.
MANDAMUS GRANTED.
COBB and SHARP, W., JJ., concur.
NOTES
[1]  Petitioner also requested a certified copy of his plea agreement. Section 940.04, Florida Statutes, does not require the production of this document nor do we.
[2]  See Marshall v. State, 759 So.2d 717 (Fla. 2d DCA 2000).